In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12-1912

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


DATQUNN SAWYER,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 10 CR 744-1 — Charles P. Kocoras, Judge.


  ARGUED SEPTEMBER 10, 2013 — DECIDED OCTOBER 23, 2013


  Before WOOD, Chief Judge, and EASTERBROOK and
HAMILTON, Circuit Judges.
   HAMILTON, Circuit Judge. A jury found Datqunn Sawyer
guilty of sex trafficking in violation of 18 U.S.C. § 1591(a), and
he was sentenced to 50 years in prison. Sawyer admits on
appeal that he forced at least seven girls whom he knew to be
minors to work as prostitutes for his benefit. He argues,
though, that his conviction should be vacated because the jury
was instructed improperly on one element of the offense. We
2                                                     No. 12-1912

reject the argument and affirm his conviction. By agreeing to
the relevant instructions at trial, Sawyer waived his argument.
Even if he had not waived the point, the instructions were
correct on the merits.
    The jury instructions explained that the government had to
prove beyond a reasonable doubt that Sawyer’s conduct
affected interstate commerce to prove guilt under section
1591(a). Sawyer stipulated that his conduct had such an effect.
The instructions also specified that Sawyer need not have
known or intended that his conduct would have an effect on
interstate commerce. Sawyer contends on appeal that the jury
should have been instructed to acquit if the government did
not prove beyond a reasonable doubt that he actually knew or
intended that his conduct affected interstate commerce.
    The first problem is that this argument has been waived. At
trial, Sawyer’s attorney replied “no” when asked whether he
had objections to the instructions on the interstate commerce
element. The attorney’s statement that he had no objection was
a waiver, not merely a forfeiture, of any future challenge to the
instructions. See United States v. Kirklin, 727 F.3d 711, 716 (7th
Cir. 2013); United States v. Griffin, 493 F.3d 856, 863–64 (7th Cir.
2007). The government properly invoked the waiver in its brief,
and that doomed Sawyer’s appeal.
    Even if Sawyer had preserved his claim about the jury
instructions, it could not succeed on the merits. We address the
merits of his argument both to avoid giving the impression that
the attorney’s waiver was unwise and to explain our rejection
below of Sawyer’s terse challenge to the sufficiency of the
evidence.
No. 12-1912                                                                3

    Section 1591 reads in relevant part:
     (a) Whoever knowingly—
        (1) in or affecting interstate or foreign commerce,
        or within the special maritime and territorial
        jurisdiction of the United States, recruits, entices,
        harbors, transports, provides, obtains, or main-
        tains by any means a person; or
        (2) benefits, financially or by receiving anything
        of value, from participation in a venture which
        has engaged in an act described in violation of
        paragraph (1) … .
Sawyer contends that “knowingly” modifies “in or affecting
interstate or foreign commerce, or within the special maritime
and territorial jurisdiction of the United States.” But this clause
merely establishes the basis of Congress’s power to legislate
and is not subject to any mens rea requirement such as
knowledge or intent.
   In addressing similar statutory issues, the Supreme Court
has established a general presumption that “the existence of
the fact that confers federal jurisdiction need not be one in the
mind of the actor at the time he perpetrates the act made
criminal by the federal statute.” United States v. Feola, 420 U.S.
671, 676 n.9 (1975).1


1
  While the Feola opinion used the term “jurisdiction” and many other cases
refer to such clauses in criminal statutes as “jurisdictional hooks,” the
references to “jurisdiction” are a legal shorthand that can be misleading.
Elements in federal criminal statutes requiring a connection to interstate or
                                                              (continued...)
4                                                               No. 12-1912

    Accordingly, this court and others have concluded time and
again that the interstate and foreign commerce elements in
many other criminal statutes have no mens rea requirements.
See, e.g., United States v. Soy, 454 F.3d 766, 769 (7th Cir. 2006)
(arson under 18 U.S.C. § 844(i)); United States v. Lindemann,
85 F.3d 1232, 1241 (7th Cir. 1996) (wire fraud under 18 U.S.C.
§ 1343); United States v. Hattaway, 740 F.2d 1419, 1427–28 (7th
Cir. 1984) (transporting a woman for immoral purposes under
Mann Act, 18 U.S.C. § 2421); see also, e.g., United States v.
Driggers, 559 F.3d 1021, 1024 (9th Cir. 2009) (murder for hire
under 18 U.S.C. § 1958); United States v. Darby, 37 F.3d 1059,
1067 (4th Cir. 1994) (threatening communication under
18 U.S.C. § 875(c)); United States v. Blackmon, 839 F.2d 900,
907–08 (2d Cir. 1988) (wire fraud under 18 U.S.C. § 1343);
United States v. Thrasher, 569 F.2d 894, 895 (5th Cir. 1978)
(unlawful possession of a firearm under 18 U.S.C. § 922(h)).
The Eleventh Circuit has concluded the same about the
interstate commerce element of section 1591(a) itself, for
essentially the reasons we adopt here. United States v. Evans,
476 F.3d 1176, 1180 n.2 (11th Cir. 2007).


1
  (...continued)
foreign commerce or to relationships with federal agencies, officers, or
territory ordinarily provide the basis for the power of Congress to legislate
on the subject. Such elements do not actually affect a federal court’s subject
matter jurisdiction over a criminal case brought under a federal statute.
That subject matter jurisdiction is provided by 18 U.S.C. § 3231, regardless
of whether the government can or cannot ultimately prove the needed link
to interstate or foreign commerce or other federal links. See, e.g., United
States v. Martin, 147 F.3d 529, 531–33 (7th Cir. 1997). As a result, a defendant
can be bound to an admission or stipulation that the commerce or other
federal nexus element has been satisfied, as shown in Martin, for example.
No. 12-1912                                                     5

    Sawyer urges us to depart from this reasoning and to treat
section 1591(a) as a special case because “knowingly” is placed
before rather than after the interstate commerce language in
the statute. For two reasons, we disagree and conclude instead
that “knowingly” appears in the introductory portion of
section 1591(a) simply to supply the mens rea for both
paragraphs (a)(1) and (a)(2). The requirement does not apply
to the interstate commerce element.
    First, we can think of no reason Congress would have
gutted the law by limiting prosecutions to the surely trifling
number of sex traffickers who know, for example, that using a
hotel room or out-of-state condoms affects interstate commerce
as that term is understood in constitutional law. Nothing in the
statute’s legislative history suggests such an intent, and the
wrongfulness of a sex trafficker’s conduct is not mitigated
because he is unfamiliar with the boundaries of Congress’s
constitutional powers. See Lindemann, 85 F.3d at 1241
(“Whether the defendant knows that his conduct involves an
‘interstate nexus’ adds nothing to the gravity of the offense that
he is committing.”). Sawyer points us to legislative history
showing Congress’s focus on international sex trafficking, but
we do not see how that advances his position.
    Second, the only criminal statute we know of in which
Congress has made guilt depend on knowledge that an
intrastate action had implications for interstate
commerce—7 U.S.C. § 2156(a), which outlaws most “animal
fighting venture[s]”—is the exception that proves the general
rule. Paragraph (a)(2) of that statute allows the prosecution of
people involved with bird fighting in states that permit the
practice “only if the person knew that any bird in the fighting
6                                                   No. 12-1912

venture was knowingly bought, sold, delivered, transported,
or received in interstate or foreign commerce for the purpose
of participation in the fighting venture.” Id.; see generally
United States v. Lawson, 677 F.3d 629, 636–38 (4th Cir. 2012)
(upholding this special mens rea requirement against equal
protection challenge). Section 2156(a)(2) thus addresses an
exceptional case, one in which Congress has authorized federal
prosecution for certain intrastate actions that are legal under
state law, and the mens rea requirement in the text is crystal
clear.
    There is no similarly clear signal in the text of section
1591(a) to depart from the general rule, and of course, acting as
a pimp for minors is a crime throughout the nation. Sawyer’s
contention that “knowingly” in section 1591(a) modifies that
statute’s interstate commerce element is no more compelling
than the same argument was in the context of the Mann Act,
which reads: “Whoever knowingly transports any individual
in interstate or foreign commerce, or in any Territory or
Possession of the United States … .” 18 U.S.C. § 2421. It is well
established that a defendant need not have known he was
crossing state lines to be guilty under section 2421. Hattaway,
740 F.2d at 1428.
    Sawyer’s brief also includes a cursory challenge to the
sufficiency of the evidence against him. He argues that if the
jury had been instructed as he now says it should have been,
it would not have been convinced that he knew his sex
trafficking affected interstate commerce. This claim is not
waived, but it is meritless in light of our conclusion that a
defendant’s knowledge of the interstate commerce implications
No. 12-1912                                                 7

of his conduct need not be proven for conviction under section
1591(a).
   AFFIRMED.